Case 1:19-cv-00409 Document 1-2 Filed 09/09/19 Page 1 of 13 PageID #: 16




                                                                           B
Case 1:19-cv-00409 Document 1-2 Filed 09/09/19 Page 2 of 13 PageID #: 17
Case 1:19-cv-00409 Document 1-2 Filed 09/09/19 Page 3 of 13 PageID #: 18
Case 1:19-cv-00409 Document 1-2 Filed 09/09/19 Page 4 of 13 PageID #: 19
Case 1:19-cv-00409 Document 1-2 Filed 09/09/19 Page 5 of 13 PageID #: 20
Case 1:19-cv-00409 Document 1-2 Filed 09/09/19 Page 6 of 13 PageID #: 21
Case 1:19-cv-00409 Document 1-2 Filed 09/09/19 Page 7 of 13 PageID #: 22
Case 1:19-cv-00409 Document 1-2 Filed 09/09/19 Page 8 of 13 PageID #: 23
Case 1:19-cv-00409 Document 1-2 Filed 09/09/19 Page 9 of 13 PageID #: 24
Case 1:19-cv-00409 Document 1-2 Filed 09/09/19 Page 10 of 13 PageID #: 25
Case 1:19-cv-00409 Document 1-2 Filed 09/09/19 Page 11 of 13 PageID #: 26
Case 1:19-cv-00409 Document 1-2 Filed 09/09/19 Page 12 of 13 PageID #: 27
Case 1:19-cv-00409 Document 1-2 Filed 09/09/19 Page 13 of 13 PageID #: 28
